DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose “ a mold layer disposed over and around the one or more dies, the underfill layer, and the substrate, wherein the mold layer is on a backside surface of the one or more dies, the backside surface opposite the substrate; and an additively manufactured electromagnetic interference (EMI) shield layer or frame directly disposed on at least one of an outer surface of the mold layer [[,]] or the substrate without using an adhesive layer, wherein the additively manufactured EMI shield layer or frame is electrically coupled to the ground plane of the substrate” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “ disposing a mold layer over and around the one or more dies, the underfill layer, and the substrate, wherein the mold layer is on a backside surface of the one or more dies, the backside surface opposite the substrate; and disposing an additively manufactured EMI shield layer or frame directly on at least one of an outer surface of the mold layer [[,]] or the substrate, without using an adhesive layer, wherein the additively manufactured EMI shield layer or frame is electrically coupled to the ground plane of the substrate” in combination with the remaining claimed features.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899